Citation Nr: 0843570	
Decision Date: 12/17/08    Archive Date: 12/23/08

DOCKET NO.  95-33 561A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for headaches, to 
include as due to undiagnosed illness or other qualifying 
chronic disability, pursuant to 38 U.S.C.A. § 1117.

2.  Entitlement to service connection for a kidney 
disability, to include as due to undiagnosed illness or other 
qualifying chronic disability, pursuant to 38 U.S.C.A. 
§ 1117.

3.  Entitlement to service connection for bilateral knee 
joint pain, to include as due to undiagnosed illness or other 
qualifying chronic disability, pursuant to 38 U.S.C.A. § 
1117.

4.  Entitlement to service connection for hand joint pain, to 
include as due to undiagnosed illness or other qualifying 
chronic disability, pursuant to 38 U.S.C.A. § 1117.

5.  Entitlement to service connection for throat blockage, to 
include as due to undiagnosed illness or other qualifying 
chronic disability, pursuant to 38 U.S.C.A. § 1117.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. W. Kim, Associate Counsel


INTRODUCTION

The veteran had active military service from November 1989 to 
April 1993.  His service personnel records show that he 
served from December 1990 to May 1991 in the Southwest Asia 
theater of operations during the Persian Gulf War.  

This appeal to the Board of Veterans' Appeals (Board) 
originally arose from a July 1995 rating action that denied 
service connection for headaches, stomach and kidney 
disabilities, bilateral knee pain, hand pain, and throat 
blockage.  The veteran filed a Notice of Disagreement (NOD) 
in August 1995, and the RO issued a Statement of the Case 
(SOC) subsequently that month.  The veteran filed a 
Substantive Appeal in October 1995 with respect to his claims 
for service connection for headaches, bilateral knee pain, 
hand pain, and throat blockage.  The veteran's representative 
filed VA Form 646 (Statement of Accredited Representation in 
Appealed Case) in November 1995, which was accepted as a 
Substantive Appeal with respect to the claims for service 
connection for stomach and kidney disabilities.

In May 1998, the Board remanded these matters to the RO for 
additional development, to include consideration of 
entitlement to service connection under the theory that the 
claimed disabilities were the result of Persian Gulf War 
service and due to undiagnosed illness.  See 38 U.S.C.A. § 
1117 (West 1991 and 2002); 38 C.F.R. § 3.317 (1996 and 2007).

Following completion of the development requested by the 
Board, the RO, by rating action of June 2003, granted service 
connection for erosive esophagitis with gastroesophageal 
reflux disease; this represents a full grant of the benefit 
sought on appeal with respect to the issue of service 
connection for a stomach disability.  The RO continued the 
denials of service connection for headaches, bilateral knee 
pain, hand pain, a kidney disability, and throat blockage (as 
reflected in the June 2003 Supplemental SOC (SSOC)).

In March 2005, the Board again remanded these matters to the 
RO, via the Appeals Management Center (AMC) in Washington, 
DC, for further development of the evidence and for due 
process development.  After attempting to accomplish the 
requested development, the RO continued the denials of 
service connection for headaches, bilateral knee pain, hand 
pain, a kidney disability, and throat blockage (as reflected 
in the August 2005 SSOC), and returned the matters to the 
Board for further appellate consideration.

In May 2006, the Board again remanded these matters to the 
RO, via the AMC, for further development of the evidence and 
for due process development.  After accomplishing the 
requested development, the AMC continued the denial of the 
claims, as reflected in the May 2008 SSOC, and returned these 
matters to the Board for further appellate consideration.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate the claims on appeal have been accomplished.

2.  The veteran had active duty service in the Southwest Asia 
theater of operations during the Persian Gulf War.

3.  The veteran's headaches have been attributed to a known 
clinical diagnosis (and not to undiagnosed illness or other 
medically unexplained chronic multi-symptom illness) and 
there is no competent medical evidence of a nexus between the 
diagnosed disability to which these symptoms have been 
related and service.

4.  The veteran's kidney disability (flank pain) has been 
attributed to known clinical diagnoses (and not to 
undiagnosed illness or other medically unexplained chronic 
multi-symptom illness) and there is no competent medical 
evidence of a nexus between the diagnosed disabilities to 
which these symptoms have been related and service.

5.  While the veteran has complained of bilateral knee joint 
pain, objective medical evidence establishes that he has no 
current, chronic bilateral knee joint pain.

6.  The veteran's hand joint pain has been attributed to a 
known clinical diagnosis (and not to undiagnosed illness or 
other medically unexplained chronic multi-symptom illness) 
and the only medical opinion to address the question of 
whether there exists a nexus between the diagnosed disability 
to which this symptom has been related and service weighs 
against the claim.

7.  While the veteran has complained of throat blockage, 
objective medical evidence establishes that he has no 
current, chronic throat blockage.


CONCLUSIONS OF LAW

1.  The criteria for service connection for headaches, to 
include as due to undiagnosed illness or other qualifying 
chronic disability, pursuant to 38 U.S.C.A. § 1117, are not 
met.  38 U.S.C.A. §§ 1110, 1117, 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.317 (2008).

2.  The criteria for service connection for a kidney 
disability, to include as due to undiagnosed illness or other 
qualifying chronic disability, pursuant to 38 U.S.C.A. 
§ 1117, are not met.  38 U.S.C.A. §§ 1110, 1117, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.317 (2008).

3.  The criteria for service connection for bilateral knee 
joint pain, to include as due to undiagnosed illness or other 
qualifying chronic disability, pursuant to 38 U.S.C.A. 
§ 1117, are not met.  38 U.S.C.A. §§ 1110, 1117, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.317 (2008).

4.  The criteria for service connection for hand joint pain, 
to include as due to undiagnosed illness or other qualifying 
chronic disability, pursuant to 38 U.S.C.A. § 1117, are not 
met.  38 U.S.C.A. §§ 1110, 1117, 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.317 (2008).

5.  The criteria for service connection for throat blockage, 
to include as due to undiagnosed illness or other qualifying 
chronic disability, pursuant to 38 U.S.C.A. § 1117, are not 
met.  38 U.S.C.A. §§ 1110, 1117, 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.317 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the RO, 
to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  
See also Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA 
notice requirements may, nonetheless, be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  Id.

In this case, the record reflects that the veteran has 
changed addresses and phone numbers without informing VA.  
The United States Court of Appeals of Veterans Claims has 
stated that it is the claimant's responsibility to keep VA 
advised of his or her whereabouts.  If he or she does not do 
so, "there is no burden on the part of the VA to turn up 
heaven and earth to find him."  See Hyson v. Brown, 5 Vet. 
App 262, 265 (1993).  In July 2003, the veteran provided VA 
with his new address.

Pursuant to the March 2005 remand, in May 2005 the AMC sent 
the veteran a letter regarding what information and evidence 
was needed to substantiate the claims for service connection, 
as well as what information and evidence must be submitted by 
the veteran, and what information and evidence would be 
obtained by VA.  The letter also asked him to submit any 
evidence in his possession that pertains to his claims.  
However, the letter was sent to an old address, and it was 
returned by the United States Postal Service.  

In the May 2006 remand, the Board requested that the RO send 
the notice letter to the veteran at his last address of 
record, as provided by the veteran in July 2003.  In July 
2006, the AMC sent the veteran a letter that reiterated the 
contents of the prior letter and also provided the veteran 
with information pertaining to the assignment of disability 
ratings and effective dates, as well as the type of evidence 
that impacts those determinations, consistent with 
Dingess/Hartman.  However, the letter was sent to an old 
address and it too was returned by the United States Postal 
Service.  

In February 2007, the AMC sent yet another letter to the 
veteran, this time to the last address of record as reflected 
in the July 2003 correspondence.  This letter reiterated the 
contents of the most recent letter and also provided the 
veteran with information on Gulf War undiagnosed illnesses.  
However, the letter was again returned by the United States 
Postal Service.  

After researching through an online database, the AMC 
identified a brand new address for the veteran and sent him 
another letter in April 2008.  The letter reiterated the 
contents of the prior letter.  To date, this letter has not 
been returned.

There is a presumption of regularity under which it is 
presumed that government officials "have properly discharged 
their official duties."  United States v. Chemical 
Foundation, Inc., 272 U.S. 1, 14-15 (1926).  Therefore, it 
must be presumed that VA properly discharged its official 
duties by mailing the VCAA notice letter to the veteran's 
current address and, when that failed, by searching for a new 
address and mailing another letter to the newly found 
address.  The presumption of regularity is not absolute; it 
may be rebutted by the submission of "clear evidence to the 
contrary."  See Jones v. West, 12 Vet. App. 98 (1999), 
Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994); Ashley v. 
Brown, 2 Vet. App. 62, 64 (1992).

The presumption of regularity in this case is not rebutted 
because the letter sent to the veteran at the address found 
in the online database has not been returned by the United 
States Postal Service.

Based on the foregoing, the Board finds that VA has 
substantially complied with the May 2006 remand directives, 
and that no further action in this regard is warranted.  See 
Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not 
required under Stegall v. West, 11 Vet. App. 268 (1998) where 
Board's remand instructions were substantially complied 
with).

As indicated above, in the matters now before the Board, the 
documents meeting the VCAA's notice requirements were 
provided to the veteran after the July 1995 rating decision 
on appeal.  In this case, such makes sense, inasmuch as the 
rating action was issued prior to the enactment of the VCAA 
in November 2000.  The April 2008 letter provided notice 
regarding what information and evidence was needed to 
substantiate the claims for service connection, as well as 
what information and evidence must be submitted by the 
veteran, what information and evidence would be obtained by 
VA, and for the veteran to submit any evidence in his 
possession that pertains to his claims.  The letter also 
provided the veteran with information pertaining to the 
assignment of disability ratings and effective dates, as well 
as the type of evidence that impacts those determinations, 
consistent with Dingess/Hartman.  The letter also provided 
the veteran with information on Gulf War undiagnosed 
illnesses.  Moreover, because the veteran provided no 
additional information or evidence after the issuance of the 
April 2008 letter, subsequent readjudication of the claims 
was unnecessary.  See Mayfield v. Nicholson, 20 Vet. App. 
537, 543 (2006), and Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006) (providing that readjudication of a claim 
following VCAA-compliant notice is sufficient to cure a 
timing defect).  

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters on appeal.  Pertinent evidence 
associated with the claims file consists of the veteran's 
service medical records, post-service private medical 
records, as well VA outpatient treatment records, and reports 
of VA examinations; for the reasons expressed below, no 
further examination is warranted.  Also of record and 
considered in connection with the appeal are various written 
statements provided by the veteran and by his representative, 
on his behalf.

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the 
RO/AMC, the veteran has been notified and made aware of the 
evidence needed to substantiate these claims, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with any of the claims.  Consequently, any 
error in the sequence of events or content of the notice is 
not shown to prejudice the veteran or to have any effect on 
the appeal.  Any such error is deemed harmless and does not 
preclude appellate consideration of the matters on appeal, at 
this juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting 
the argument that the Board lacks authority to consider 
harmless error and affirming that the provision of adequate 
notice followed by a readjudication "cures" any timing 
problem associated with inadequate notice or the lack of 
notice prior to an initial adjudication).  See also ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated during 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Such 
a determination requires a finding of current disability that 
is related to an injury or disease in service.  Watson v. 
Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992).  Service connection may be granted for 
a disability diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disability is due to disease or injury that was 
incurred or aggravated in service.  38 C.F.R. § 3.303(d).

A Persian Gulf veteran is defined as a veteran who served on 
active duty in the Armed Forces in the Southwest Asia theater 
of operations during the Persian Gulf War.  See 38 U.S.C.A. § 
1117(f); 38 C.F.R. § 3.317(d).

The Board notes that, during the pendency of this appeal, 
Congress revised 38 U.S.C.A. § 1117, effective March 1, 2002.  
In the revised statute, the term "chronic disability" was 
changed to "qualifying chronic disability," and the 
definition of "qualifying chronic disability" was expanded 
to include (a) undiagnosed illness, (b) a medically 
unexplained chronic multi-symptom illness (such as chronic 
fatigue syndrome, fibromyalgia, and irritable bowel syndrome) 
that is defined by a cluster of signs or symptoms, or (c) any 
diagnosed illness that the Secretary determines, in 
regulations, warrants a presumption of service connection.  
Effective June 10, 2003, VA promulgated revised regulations 
to, in part, implement these statutory changes.  See 38 
C.F.R. § 3.317(a)(2).  The Board notes that the veteran was 
provided notice of the revised legal authority via the June 
2003 SOC.

Under 38 U.S.C.A. § 1117(a)(1), compensation is warranted for 
a Persian Gulf veteran who exhibits objective indications of 
a "qualifying chronic disability" that became manifest 
during service on active duty in the Armed Forces in the 
Southwest Asia theater of operations during the Persian Gulf 
War, or to a degree of 10 percent during the presumptive 
period prescribed by the Secretary.  Effective December 18, 
2006, VA extended the presumptive period in 38 C.F.R. 
§ 3.317(a)(1)(i) through December 31, 2011 (for qualifying 
chronic disabilities that become manifest to a degree of 10 
percent or more after active duty in the Southwest Asia 
theater of operations).  See 71 Fed. Reg. 75669 (2006).  
Furthermore, the chronic disability must not be attributed to 
any known clinical disease by history, physical examination, 
or laboratory tests.  See 38 U.S.C.A. § 1117; 38 C.F.R. § 
3.317(a), (b).

The term "objective indications of a qualifying chronic 
disability" include both "signs," in a medical sense of 
objective evidence perceptible to an examining physician, and 
other, non-medical indicators that are capable of independent 
verification.  See 38 C.F.R. § 3.317(a)(3).

Signs or symptoms that may be manifestations of undiagnosed 
illness or a chronic multi-symptom illness include the 
following: fatigue, unexplained rashes or other 
dermatological signs or symptoms, headache, muscle pain, 
joint pain, neurological signs or symptoms, 
neuropsychological signs or symptoms, signs or symptoms 
involving the upper or lower respiratory system, sleep 
disturbances, gastrointestinal signs or symptoms, 
cardiovascular signs or symptoms, abnormal weight loss, or 
menstrual disorders.  See 38 U.S.C.A. § 1117(g).

The veteran in the instant case served in the Southwest Asia 
Theater of operations during the Persian Gulf War.  Hence, 
for purposes of the pertinent statute and regulation, he is a 
Persian Gulf veteran.

A.  Headaches

On his January 1995 claim for VA benefits, the veteran stated 
that he has headaches.  On his NOD, he stated that during 
service he was bumped on the head and was knocked out for 20 
minutes, and that this injury causes his headaches.  He noted 
that he was not treated for this injury because he was in the 
field.  

An August 1994 Persian Gulf War examination report reflects a 
diagnosis of migraine.  

During a February 1995 VA examination, the veteran complained 
of headaches that began in 1993 while in service.  The 
examiner diagnosed the veteran with a vascular headache.

An April 1995 VA report of EEG reflects that the 
exceptionally well developed and well modulated alpha pattern 
is somewhat suggestive of chronic migraine or family history 
of migraine.

During a November 1999 VA neurological disorders examination, 
the veteran reported an onset of headaches in 1994 
approximately one year after leaving active service.  The 
examiner diagnosed the veteran with chronic tension 
headaches.

As both the April 1995 and November 1999 VA examiners 
provided their diagnoses after reviewing the veteran's past 
medical history (the November 1999 examiner indicating a 
review of the claims file) and examination of the veteran, 
the Board finds the opinions-that the veteran's headaches 
are due to vascular or tension headaches-are probative of 
the medical nexus question.  Prejean v. West, 13 Vet. App. 
444, 448-49 (2000); Guerrieri v. Brown, 4 Vet. App. 467, 470-
71 (1993).  Significantly, neither the veteran nor his 
representative has presented, identified, or even alluded to 
the existence of any contrary medical opinion supporting that 
his headaches are, in fact, due to undiagnosed illness or 
medically unexplained chronic multi-symptom illness.

Thus, as the veteran's headaches have been attributed to a 
known clinical diagnosis (and not to undiagnosed illness or 
other medically unexplained chronic multi-symptom illness), 
the Board finds that service connection pursuant to the 
provisions of 38 U.S.C.A. § 1117 is precluded.

Moreover, the record presents no basis for a grant of service 
connection for the diagnosed disability to which the 
veteran's headaches have been related.  See 38 U.S.C.A. § 
1113(b) (nothing in 38 U.S.C.A. § 1117 prevents the grant of 
service connection on a direct incurrence basis); 38 C.F.R. § 
3.303.  

The veteran's service medical records contain no mention of 
vascular or tension headaches.  In addition, there is no 
medical evidence of a nexus between either vascular or 
tension headaches to which the veteran's headaches have been 
attributed and service, and neither the veteran nor his 
representative has presented, identified, or even alluded to 
the existence of any such evidence.



B.  Kidney Disability

On his January 1995 claim for VA benefits, the veteran stated 
that he has kidney trouble.  On his NOD, the veteran stated 
that his kidney condition happened in service.  He stated 
that he has a cyst on the right kidney that was verified by 
Dr. F.  

An August 1994 Persian Gulf War examination report reflects 
complaints of left flank pain but no definite relevant 
diagnosis.  The examiner did provide a diagnostic impression 
of back pain.

A November 1994 private treatment note reflects complaints of 
a dull right-sided back pain for the last couple of weeks.  A 
subsequent report of ultrasound of the kidneys reflects that 
they are of normal size and shape and there are no 
obstructive changes or stones.  There was a small cyst 
involving the upper pole of the right kidney measuring about 
1.8 cm.  The conclusion was a small right renal cyst.

During a February 1995 VA examination, the veteran reported 
having left flank pain in 1991 that occurred just above the 
pelvic brim posteriolaterally.  The veteran described the 
pain as a very severe cramping pain that occurs without 
provocation and is relieved after 20 minutes spontaneously, 
and that it is not relieved from drugs such as Motrin.  The 
examiner noted that a November 1994 ultrasound showed no 
renal stones but did show a cyst at the upper pole of the 
"left" [sic] kidney.

Examination of the back, low back, and flanks bilaterally 
revealed no bony abnormality, muscular abnormality, or focal 
tenderness.  The examiner diagnosed the veteran with a renal 
cyst and left flank pain of undetermined etiology.

A September 1995 private treatment note reflects complaints 
of severe left flank pain which the physician indicated was 
not renal in origin but needed to be ruled out.  A subsequent 
ultrasound of the kidneys revealed a small cyst involving the 
upper pole of the right kidney measuring 1.3 cm which 
appeared to be a decrease in size from 1.8 cm noted 
previously.  The impression was of a decreased right renal 
cyst with no other significant abnormality.

July 1996 private treatment notes reflect complaints of pain 
in the lower dorsal area that the veteran thought was from 
his kidneys.  The veteran reported having similar symptoms in 
the past but noted that two recent ultrasounds showed 
nothing.  He also reported having myositis with severe muscle 
spasm in the central and lower dorsal area.  Examination 
revealed tenderness of the paravertebral muscles of the lower 
dorsal area with muscle spasm.  The veteran was diagnosed 
with myositis, bilateral paravertebral muscles in the lower 
dorsal spine, and bursitis of the low back.  The veteran was 
treated with ultrasound and his condition improved.  

During a December 1999 VA genitourinary examination, the 
veteran complained of left flank pain, essentially above the 
posterior iliac crest in the lower back on the left.  He 
denied weakness, anorexia, and weight loss.  He also denied 
frequency, urgency, difficulties with his stream, dysuria, 
hematuria, and incontinence.  He further denied urinary tract 
infections, history of stones, nephritis, hospitalization for 
urinary tract disease, or treatment for malignancy of any 
type.

Examination revealed an absence of hepatomegaly, palpable 
kidneys, or palpable bladder.  The examiner noted that CBC 
was normal as were BUN and creatine.  The examiner 
recommended additional laboratory examinations and that the 
veteran return in two weeks to complete the VA examination.  
The examiner stated that the current examination shows no 
evidence of renal stones, renal insufficiency, or other 
incapacitating genitourinary problems.  

In a March 2000 addendum, the examiner provided final 
diagnoses of right renal calcification and scarring-probable 
renal stone-and no evident renal cause for left flank pain.

Given the above, the veteran's right kidney disability (right 
flank pain) appears to have been attributed to a probable 
renal stone in the right kidney.  As the December 1999 VA 
examiner provided her diagnosis based on a review of the 
claims file and her examination of the veteran, and explained 
the reasons for her conclusions in light of this evidence, 
the Board finds her opinion-that the veteran's right flank 
pain is due to a probable renal cyst-is probative of the 
medical nexus question.  Prejean, 13 Vet. App. at 448-49; 
Guerrieri, 4 Vet. App. at 470-71.  Significantly, neither the 
veteran nor his representative has presented, identified, or 
even alluded to the existence of any contrary medical opinion 
supporting that his right kidney disability (right flank 
pain) is, in fact, due to undiagnosed illness or medically 
unexplained chronic multi-symptom illness.

Similarly, the veteran's left flank pain appears to have been 
attributed to a low back disability.  The September 1995 
private treatment note reflects the physician's opinion that 
the complaints of flank pain were not renal in origin but 
needed to be ruled out.  The subsequent ultrasound of the 
kidneys revealed no abnormalities of the left kidney.  
Significantly, neither the veteran nor his representative has 
presented, identified, or even alluded to the existence of 
any contrary medical opinion supporting that his left kidney 
disability (left flank pain) is, in fact, due to undiagnosed 
illness or medically unexplained chronic multi-symptom 
illness.

Thus, as the veteran's kidney disability (flank pain) has 
been attributed to known clinical diagnoses (and not to 
undiagnosed illness or other medically unexplained chronic 
multi-symptom illness), the Board finds that service 
connection pursuant to the provisions of 38 U.S.C.A. § 1117 
is precluded.

Moreover, the record presents no basis for a grant of service 
connection for the diagnosed disabilities to which the 
veteran's complaints of flank pain have been related.  See 38 
U.S.C.A. § 1113(b) (nothing in 38 U.S.C.A. § 1117 prevents 
the grant of service connection on a direct incurrence 
basis); 38 C.F.R. § 3.303.  

The veteran's service medical records reflect no complaint, 
treatment, or diagnosis of a kidney disability.  There are 
complaints of back pain and diagnoses of a lower back strain 
and muscular strain in March 1990; however, there are no 
further complaints and separation examination revealed normal 
evaluations of the genitourinary system and the spine.  In 
addition, there is no medical evidence of a nexus between 
either right renal cyst or myositis/bursitis to which the 
veteran's complaints of flank pain have been attributed and 
service, and neither the veteran nor his representative has 
presented, identified, or even alluded to the existence of 
any such evidence.

C.  Bilateral Knee Joint Pain

On his January 1995 claim for VA benefits, the veteran stated 
that he has joint pain in the knees.  On his NOD, he stated 
that his knees popped while playing football during service 
and that this causes his knee joint pain, not his Osgood-
Schlatter disease, which has nothing to do with the claim.  

An August 1994 VA x-ray report, completed in conjunction with 
the Persian Gulf War examination, reflects that there was no 
acute bony abnormality and the soft tissues were normal.  The 
impression was normal knees.

During a February 1995 VA examination, the veteran reported 
that his bilateral knee pain began after trauma while playing 
football in 1992.  He described the pain as episodic and 
provoked only by twisting or turning the knees, or by 
prolonged pressure as in prolonged ambulation.  He denied any 
continuous pain, swelling, or tightness in the area.  He 
stated that the symptoms have been nonprogressive over the 
past three years and that he has not sought medical help for 
it.

Examination of the knees revealed no signs of bony 
abnormality, swelling, inflammation, or crepitus.  The 
ligaments appeared intact and the joints appeared to be 
stable bilaterally.  The veteran was able to fully and 
normally flex both knees to about 125 degrees.  The examiner 
diagnosed the veteran with bilateral arthralgia due to 
probable mild osteoarthritis of the knees.

During a November 1999 VA examination, the veteran reported 
twisting the left knee during service in January 1993, at 
which time he was given a diagnosis of bone strain or 
possible iliotibial band syndrome and given Motrin.  He 
reported that he started having right knee pain while running 
one month later, at which time he was again given Motrin.  He 
noted that the diagnosis was not clear.  He stated that after 
discharge in 1993 he had visited the Danville VA Medical 
Center (VAMC), where x-rays were taken.  He noted that he was 
not told the results.  He stated that the pain has increased 
in the last six years.  He also noted that in 1996 or 1998 he 
was told by a private doctor that he had arthritis in both 
knees.

Examination of the knees revealed no deformity and 
femorotibial angle was 0 degrees bilaterally.  There was no 
limping or antalgic gait.  Range of motion of the knee was 
full from 0 to 145 degrees bilaterally.  Muscle strength was 
normal, 5/5 in the extensors and flexors bilaterally.  There 
was no heat or swelling in the knee joint.  The 
patellofemoral joint had slight tenderness at the medial 
facet bilaterally.  The lateral facet had no tenderness.  
Patellar compression test against the femur had no pain.  
There was some crepitation on the right knee.  There was no 
capsule thickening or effusion bilaterally.  The tibiofemoral 
joint had slight tenderness medially bilaterally.  There was 
no tenderness at the lateral tibiofemoral joint.  There was 
no lateral instability or posterior/anterior drawer signs 
bilaterally.  Popliteal area had no swelling or tenderness 
bilaterally.  Squatting test showed no abnormal subluxation 
of the patella bilaterally.

The examiner stated that the veteran had slight tenderness at 
the medial tibiofemoral joint space and medial facet of the 
patellofemoral joint in the knee bilaterally.  The examiner 
stated that it is possible that the veteran might have mild 
knee arthritis.  He noted the veteran's Osgood-Schlatter 
disease but stated that the degree of protrusion of the 
tibial tubercle bilaterally was not so great.  X-rays were 
ordered.

In an addendum dated later that month, the examiner noted 
that x-rays of the knees were completely normal with no 
findings of Osgood-Schlatter either.  The examiner then 
provided a final diagnosis of no objective findings of knee 
arthritis or Osgood-Schlatter disease.

Congress has specifically limited entitlement to service 
connection for disease or injury to cases where such 
incidents have resulted in disability.  See 38 U.S.C.A. 
§§ 1110, 1131.  Thus, where the competent and persuasive 
medical evidence does not establish a current disability upon 
which to predicate a grant of service connection, there can 
be no valid claim for service connection.  See Gilpin v. 
West, 155 F. 3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992).   

Given the above, a claim for bilateral knee joint pain cannot 
be established as a manifestation of undiagnosed illness or 
other qualifying chronic disability, under the provisions of 
38 U.S.C.A. § 1117.  The Board emphasizes, as indicated 
above, that Congress has specifically limited entitlement to 
service connection for disease or injury to cases where such 
incidents have resulted in a disability.  See 38 U.S.C.A. §§ 
1110, 1131.  Hence, where, as here, competent evidence does 
not establish that the veteran has, at a minimum, the 
disability for which service connection is sought-here, 
objective evidence of current knee problems-there can be no 
valid claim for service connection.  See Gilpin, 155 F.3d 
1353; Brammer, 3 Vet. App. at 225.

Moreover, the record presents no basis for a grant of service 
connection for a disability manifested by knee pain on a 
direct service incurrence basis.  See 38 U.S.C.A. § 1113(b) 
(nothing in 38 U.S.C.A. § 1117 prevents the grant of service 
connection on a direct incurrence basis); 38 C.F.R. § 3.303.  

The veteran's service medical records reflect complaints of 
left knee pain in January 1993 for the past month after 
twisting it and that he was seen by a doctor on leave who 
diagnosed him with "bone strain."  Examination showed no 
edema or erythema and was negative on tests for compression, 
Lachman's, McMurray's, and Drawers.  The diagnosis was 
probable iliotibial band syndrome, rule out musculoskeletal 
syndrome.  The veteran also complained of having trouble with 
both knees on his report of medical history completed during 
separation; however, separation examination revealed a normal 
evaluation of the lower extremities.  However, as noted 
above, there is no medical evidence of a current disability 
of the knees.  

Post service, as noted above, an August 1994 VA x-ray report 
reflects an impression of normal knees.  Furthermore, private 
medical records are negative for any knee complaints.  Of 
note, a September 1998 private treatment note reflects that 
the veteran denied any musculoskeletal complaints and that 
musculoskeletal examination was normal.  Moreover, x-rays 
taken in conjunction with the November 1999 VA examination 
were completely normal.

While the evidence, as summarized above, reflects an in-
service injury to the left knee (then assessed as probable 
iliotibial band syndrome, rule out musculoskeletal syndrome) 
and complaints of bilateral knee pain upon separation, and 
complaints of knee pain post service during VA examinations, 
there are no persuasive medical findings or diagnoses to 
support the existence of underlying pathology for the 
veteran's pain.  The Board points out that, like other 
symptoms, pain, alone, without a diagnosed or identifiable 
underlying malady or condition, does not constitute a 
disability for which service connection can be granted.  
Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  
Furthermore, there is no medical evidence of a nexus between 
any current bilateral knee disability and service, and 
neither the veteran nor his representative has presented, 
identified, or even alluded to the existence of any such 
evidence.

D.  Hand Joint Pain

On his January 1995 claim for VA benefits, the veteran stated 
that he has joint pain in the hands.  On his NOD, he stated 
that he has a deformed right knuckle with arthritis-like 
conditions.  In this regard, the Board observes that he was 
referring to his now service-connected traumatic arthritis of 
the right middle finger.  On his VA Form 9, he stated that 
his hand joint pains are very noticeable when holding objects 
that require pressure in order to operate, including vice 
grips, can openers, wrenches, and twist top containers.  

An August 1994 Persian Gulf War examination report reflects 
complaints of hand pain but no definite relevant diagnosis.  
X-rays revealed that the bony structures were intact without 
acute abnormality and that the soft tissues were normal.  The 
impression was of normal hands.

During a February 1995 VA examination, the veteran reported a 
sensation of tightness and discomfort in the first and second 
through the fourth digits on both hands at the 
metacarpophalangeal joint that tends to spread along the 
dorsum of the hand about two-thirds of the way up to the 
wrist bilaterally.  He stated that the problem began in 1991 
and has continued to the present day.  He noted that he had 
x-rays of his hands taken at the Danville VAMC but that he 
did not know the results.  He stated that the pain is brought 
on by gripping or grasping with the hand and by activities 
such as typing that require rapid and fine hand motion.  

Examination of the hands and the joints of the hands 
bilaterally revealed no signs of swelling, inflammation, or 
bony abnormality.  The veteran appeared to have normal 
functional capability and movement and grasping ability of 
both hands.  The examiner diagnosed the veteran with 
arthralgias of the metacarpophalangeal joints of undetermined 
etiology, possibly due to mild osteoarthritis.

During a November 1999 VA joints examination, the veteran 
noted that he started to have right wrist pain in August 1989 
prior to service.  He reported injuring the metaphalangeal 
joint of the right middle finger in 1991.  He stated that 
upon returning from Southwest Asia in August 1991 he had 
bilateral hand pain with right middle finger swelling at the 
metaphalangeal joint.  He stated that the pain comes and goes 
and is aggravated by holding pencils.  He noted that in 1994 
or 1996 while working at the post office he developed carpal 
tunnel syndrome of the right wrist.  He also noted that in 
1996 or 1998 he was told by a private doctor that he had 
arthritis in both hands.

Examination revealed swelling at the metaphalangeal joint of 
the middle finger of the right hand.  There was no muscle 
atrophy in either hand, and no heat or swelling other than 
the aforementioned.  Wrists had normal range of motion 
bilaterally.  There was slight tenderness at the carpal 
radial joint space bilaterally in the dorsum and very slight 
tenderness on the palm side.  All fingers had normal range of 
motion and muscle strength.  There was a Tinel's sign at the 
median nerve at the carpal tunnel area on the right wrist but 
not on the left.  The Phalen's and reverse Phalen's tests 
were both negative bilaterally.

The examiner stated that it is possible that the veteran 
might have mild carpal tunnel syndrome of the right wrist.  
The examiner ordered x-rays of the hands and wrists.  After 
noting that x-rays of the hands revealed calcification at the 
metaphalangeal joint of the right middle finger and that x-
rays of the wrists were negative, the examiner provided a 
final diagnosis of possible carpal tunnel syndrome and noted 
that the disorder is not service-connected.

Initially, the Board notes that service connection has been 
granted for traumatic arthritis of the right middle finger.  
Thus, the Board will only consider a disability of the hands 
other than the service-connected disability of the right 
middle finger.  

Given the above, the veteran's hand joint pain has been 
attributed to possible carpal tunnel syndrome.  As the 
November 1999 VA examiner provided his diagnosis based on a 
review of the claims file and his examination of the veteran, 
and explained the reasons for his conclusions in light of 
this evidence, the Board finds his opinion-that the 
veteran's hand joint pain is due to possible carpal tunnel 
syndrome-is probative of the medical nexus question.  
Prejean, 13 Vet. App. at 448-49; Guerrieri, 4 Vet. App. at 
470-71.  Significantly, neither the veteran nor his 
representative has presented, identified, or even alluded to 
the existence of any contrary medical opinion supporting that 
his hand joint pain is, in fact, due to undiagnosed illness 
or medically unexplained chronic multi-symptom illness.

Thus, as the veteran's hand joint pain has been attributed to 
a known clinical diagnosis (and not to undiagnosed illness or 
other medically unexplained chronic multi-symptom illness), 
the Board finds that service connection pursuant to the 
provisions of 38 U.S.C.A. § 1117 is precluded.

Moreover, the record presents no basis for a grant of service 
connection for the diagnosed disability to which the 
veteran's complaints of hand joint pain have been related.  
See 38 U.S.C.A. § 1113(b) (nothing in 38 U.S.C.A. § 1117 
prevents the grant of service connection on a direct 
incurrence basis); 38 C.F.R. § 3.303.  

The veteran's service medical records reflect complaints of 
pain in the joints of his fingers in August 1991.  There was 
some redness and swelling in the joints of the fingers of 
both hands.  He had free active range of motion without 
crepitus.  There was tenderness of the joints of the left 
index and right index and middle fingers.  The assessments 
included rule out undiagnosed pain and rule out endocrine 
problem.  X-rays of the hands were within normal limits.  
There are no further complaints and separation examination 
revealed a normal evaluation of the upper extremities.  The 
veteran did complain of pain in the third knuckle that was 
injured in Saudi Arabia, but the Board reiterates that 
service connection for this disability has already been 
granted.  In addition, the November 1999 VA examiner opined 
that the veteran's carpal tunnel syndrome is not related to 
service.  

The Board finds the above-cited opinion probative of the 
medical nexus question, based as it was on both examination 
of the veteran and consideration of his documented medical 
history and assertions.  Prejean, 13 Vet. App. at 448-49; 
Guerrieri, 4 Vet. App. at 470-71.  Hence, the only competent, 
probative opinion to address the relationship between the 
veteran's current disability and service is not supportive of 
the claim, and the veteran has not presented, identified, or 
even alluded to the existence of a contrary medical opinion-
one that, in fact, establishes a relationship between his 
carpal tunnel syndrome and service.

E.  Throat Blockage

On his January 1995 claim for VA benefits, the veteran stated 
that his throat seems blocked.  On his NOD, he stated that it 
feels like there is something in his throat.

May to June 1994 private treatment notes reflect complaints 
of a lump in the throat.  The physician noted that the 
symptoms are kind of globus pharyngeous and that the veteran 
has a history of gastric upset since being in Desert Storm.  
The veteran was placed on Prilosec but the problem persisted.  
A June 1994 report of esophagus study revealed no evidence of 
mucosal or extrinsic abnormality and no areas of narrowing or 
other unusual change.  The physician recommended a barium 
swallow.  An October 1994 private treatment note indicates 
the physician's assessment that the veteran's symptoms 
present a clinical picture of sinusitis.

During a February 1995 VA mouth and throat examination, the 
veteran reported recurrent discomfort in the throat for the 
past two years.  He reported no difficulty swallowing.  He 
also noted that a recent barium swallow was reported as 
normal, as was a fiberoptic laryngoscopy of the throat.  He 
also complained of much postnasal drainage and excessive 
phlegm.  

Examination of the oral cavity, nasopharynx, hypopharynx, and 
pyriform fossa was normal.  Examination of the larynx showed 
an infantile epiglottis but no abnormal findings.  The 
examiner diagnosed the veteran with essentially normal nose 
and throat findings, and a possible globus.

A March 1995 private treatment note reflects complaints of 
increasing sinus congestion and postnasal drip for the past 
three days, with left ear pain and occasional dizziness.  
Examination revealed mild sinus tenderness, hyperemic 
posterior pharynx, and postnasal drip.  The assessments 
included sinusitis and possible viral syndrome.

During a November 1999 VA stomach, duodenum, and peritoneal 
adhesions examination, the veteran complained of heart burn, 
stomach pain, throat blockage, nausea, vomiting, one episode 
of hematemesis, intermittent diarrhea, belching, and 
sinusitis for approximately 10 years.  Symptoms included 
inability to swallow pills and a lot of throat clearing.  

After examination, the examiner stated that the constellation 
of symptoms, particularly the sinusitis and throat problems, 
strongly suggests reflux as an etiology.  The examiner 
recommended an esophagogastroduodenoscopy with possible 
distal esophageal biopsies.  The examiner stated that the 
above tests should determine if the etiology is, as expected, 
gastroesophageal reflux disease (GERD).

A December 1999 VA endoscopy report reflects assessments of 
erosive esophagitis and patulous GEJ (gastroesophageal 
junction).

During a November 1999 VA nose, sinus, larynx, and pharynx 
examination, the veteran complained of something stuck in his 
throat and bad sinus infections.  He reported fullness in the 
throat, postnasal drip, and intermittent headaches.  He 
denied similar symptoms prior to service and stated that he 
has not sought any treatment since discharge.  

Examination of nasal anatomy, oral cavity, oropharynx, 
hypopharynx, and larynx was normal.  External auditory canals 
and tympanic membranes were also normal.  Fiberoptic 
laryngoscopy revealed normal motion of vocal cords with no 
evidence of reflux, nodules, or polyps.  There was also no 
evidence of adenopathy.

The examiner stated that examination was not consistent with 
symptoms of sinusitis or globus sensation.  The examiner then 
opined that the veteran's symptoms are not related to 
service.  The examiner further stated that the veteran's 
symptoms are not sincerely real at this point.  Lastly, the 
examiner noted that the veteran may warrant further 
investigation by gastrointestinal physicians to truly rule 
out esophagitis but that, from an ear, nose, and throat 
standpoint, the veteran has a normal examination.

Given the above, a claim for throat blockage cannot be 
established as a manifestation of undiagnosed illness or 
other qualifying chronic disability, under the provisions of 
38 U.S.C.A. § 1117.  The Board emphasizes, as indicated 
above, that Congress has specifically limited entitlement to 
service connection for disease or injury to cases where such 
incidents have resulted in a disability.  See 38 U.S.C.A. §§ 
1110, 1131.  Hence, where, as here, competent evidence does 
not establish that the veteran has, at a minimum, the 
disability for which service connection is sought-here, 
objective evidence of current throat blockage-there can be 
no valid claim for service connection.  See Gilpin, 155 F.3d 
1353; Brammer, 3 Vet. App. at 225.

Moreover, the record presents no basis for a grant of service 
connection for a disability manifested by throat blockage on 
a direct service incurrence basis.  See 38 U.S.C.A. § 1113(b) 
(nothing in 38 U.S.C.A. § 1117 prevents the grant of service 
connection on a direct incurrence basis); 38 C.F.R. § 3.303.  

The veteran's service medical records contain no mention of 
throat blockage and separation examination revealed normal 
evaluations of the nose, sinuses, and mouth and throat.  In 
addition, there is no objective medical evidence of throat 
blockage, and neither the veteran nor his representative has 
presented, identified, or even alluded to the existence of 
any such evidence.

F.  All Disabilities

In addition to the medical evidence noted above, in 
adjudicating each of the above claims, the Board has 
considered the assertions advanced by and on the veteran's 
behalf.  While the veteran is competent to assert his 
symptoms, questions of medical diagnosis and causation are 
within the province of medical professionals.  See Jones v. 
Brown, 7 Vet. App. 134, 137-38 (1994).  As laypersons without 
the appropriate medical training or expertise, neither the 
veteran nor his representative is competent to render a 
probative (i.e., persuasive) opinion on a medical matter.  
See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").  Hence, the lay assertions in this 
regard have no probative value.

The Board notes that the RO scheduled the veteran for further 
VA examinations in May 2003 to obtain additional medical 
evidence in conjunction with his claims.  However, the 
veteran failed to cooperate with VA's efforts to assist him 
in the development of evidence in connection with his claims 
by failing to report for the examinations.  The Board 
emphasizes that the duty to assist is not a one-way street 
(see Wood v. Derwinski, 1 Vet. App. 190 (1991) and Olson v. 
Principi, 3 Vet. App. 480, 483 (1992)), and that, on these 
facts, VA has no alternative but to decide the claims on the 
basis of medical evidence already of record (which, as 
indicated above, is not supportive of the claims).

The Board also notes that the RO advised the veteran in a 
March 2003 letter that, if he fails to appear for his 
examination without good cause, his claims will be rated on 
the evidence currently of record.  However, the veteran made 
no attempt to reschedule the examination, to include after 
receipt of the June 2003 SSOC identifying the failure to 
report for the examination as an additional basis for denial 
of the claims.  Hence, the veteran has not demonstrated good 
cause for his failure to report to the May 2003 VA 
examinations.

For all the foregoing reasons, the claims for service 
connection for the above disabilities, to include as due to 
undiagnosed illness or other qualifying chronic disability, 
pursuant to 38 U.S.C.A. § 1117, must is denied.  In reaching 
these conclusions, the Board has considered the applicability 
of the benefit-of-the-doubt doctrine.  However, as the 
preponderance of the evidence is against each claim, that 
doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App 49, 53-56 
(1990).


ORDER

Service connection for headaches, to include as due to 
undiagnosed illness or other qualifying chronic disability, 
pursuant to 38 U.S.C.A. § 1117, is denied.

Service connection for a kidney disability, to include as due 
to undiagnosed illness or other qualifying chronic 
disability, pursuant to 38 U.S.C.A. § 1117, is denied.

Service connection for bilateral knee joint pain, to include 
as due to undiagnosed illness or other qualifying chronic 
disability, pursuant to 38 U.S.C.A. § 1117, is denied.

Service connection for hand joint pain, to include as due to 
undiagnosed illness or other qualifying chronic disability, 
pursuant to 38 U.S.C.A. § 1117, is denied.

Service connection for throat blockage, to include as due to 
undiagnosed illness or other qualifying chronic disability, 
pursuant to 38 U.S.C.A. § 1117, is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


